 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     RONALD RICHARD BROWN,
 9                                                      NO. 2:20-cv-01753-RSM
                                   Petitioner,
10                                                      ORDER GRANTING PETITIONER’S
            vs.                                         MOTION TO PROCEED PRO SE
11
     DONALD HOLBROOK,
12
                                   Respondent.
13

14
            This matter comes before the Court on Petitioner Brown’s Motion to proceed pro se.
15
     Dkt. #17. Mr. Brown’s Motion indicates that attorney Desmond Kolke “has been relieved of
16
     his duty as the advocate for the Petitioner due to attorney negligence, malpractice, and
17
     ineffective assistance.” Dkt. #17 at 1. Although this case is closed, Mr. Brown states he “will
18

19   proceed pro se until further notice.” Id. at 1-2. There has been no opposition.

20          This motion is authorized by Local Civil Rule 83.2(b)(4): “[w]hen a party is represented
21   by an attorney of record in a case, the party cannot appear or act on his or her own behalf in
22
     that case, or take any step therein, until after the party requests by motion to proceed on his or
23
     her own behalf…” The Court finds that Mr. Brown has met the notice requirements of the
24
     Local Rule through the Court’s CM/ECF system. See id. The Court is further satisfied that Mr.
25

26



     ORDER GRANTING PETITIONER’S MOTION TO
     PROCEED PRO SE - 1
     Brown’s requested relief is warranted at this time and, seeing no opposition, will terminate his
 1

 2   attorney as counsel of record and substitute Petitioner in to proceed pro se.

 3          Having reviewed the relevant briefing and the remainder of the record, the Court hereby

 4   finds and ORDERS that Petitioner Brown’s Motion to proceed Pro Se, Dkt. #17, is
 5
     GRANTED.        Petitioner’s attorney Desmond Daniel Kolke is terminated as counsel of
 6
     record and Mr. Brown is substituted in pro se. All future filings in this matter must be sent
 7
     to Mr. Brown’s service address:
 8
            Ronald Richard Brown
 9
            Washington State Penitentiary
10          1313 North 13th Ave
            Walla Walla, WA 99362
11

12
            DATED this 7th day of May, 2021.
13

14

15

16                                                 A
                                                   RICARDO S. MARTINEZ
17                                                 CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26



     ORDER GRANTING PETITIONER’S MOTION TO
     PROCEED PRO SE - 2
